Citation Nr: 1626112	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  10-27 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to an effective date prior to August 24, 2004 for the grant of service connection for diabetes mellitus.

2. Entitlement to an initial rating in excess of 10 percent for diabetes mellitus for the period from August 24, 2004 to May 21, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to March 1969. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by RO. 

The Veteran testified before the undersigned in a June 2012 hearing at the RO. The undersigned noted the issue on appeal and engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is included in the electronic claims file.

Thereafter, the Board remanded these issues in April 2014 for additional development. The development has been completed and the case has been returned to the Board for appellate consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1. Effectuating a June 2009 Board decision granting service connection, the RO assigned a 10 percent rating for the diabetes mellitus effective August 24, 2004, the date the Veteran's claim for service connection was received.

2. From August 24, 2004 to May 21, 2008, the Veteran's diabetes was managed by restricted diet (and exercise). Use of oral hypoglycemic agents was not required.


CONCLUSIONS OF LAW

1. The criteria for an effective date prior to August 24, 2004, for the grant of service connection for diabetes mellitus have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).

2. For the period beginning August 24, 2004 to May 21, 2008, the criteria for a rating in excess of 10 percent for diabetes mellitus have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.119, Diagnostic Code 7913 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The duty to notify was satisfied by letter sent to the Veteran in April 2014. The claims were last adjudicated in July 2014.

The duty to assist the Veteran has also been satisfied. The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claims. The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal. 

The appeal was remanded to the RO in April 2014. See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). The remand directed that the Agency of Original Jurisdiction (AOJ) provide the Veteran notice of how to substantiate his claims and then readjudicate the claims. The Veteran received the notice in April 2014 and the claims were readjudicated in July 2014. Accordingly, the Board finds that there has been substantial compliance with the remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument. 

Effective Dates

Unless otherwise specified, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase is to be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application. 38 U.S.C.A. § 5110(a), (b); 38 C.F.R. § 3.400. The effective date is the date of receipt of claim or the date entitlement arose, whichever is later. However, if the claim is received within one year of separation from service, the effective date will be the day following the date of separation from service. 38 C.F.R. § 3.400(b)(2).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a)). 38 C.F.R. § 3.155 provides that any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim. Such an informal claim must identify the benefit sought. 38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. See also Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).  

The original claim for compensation was received on August 24, 2004 and denied in a May 2005 rating decision. The Veteran appealed this rating decision and the Board ultimately granted service connection in a June 2009 decision. Effectuating the June 2009 Board decision, the RO assigned a 10 percent rating for the diabetes mellitus effective August 24, 2004, the date the Veteran's claim for service connection was received. 

In his June 2010 Substantive Appeal, the Veteran states that he was exposed to Agent Orange while stationed in Korea in the DMZ and his rating effective date should go back to date of exposure (1968). During his June 2012 hearing, he testified that he noticed an abnormality on his lower right leg in 1995. He underwent private treatment but etiology was never determined. He stated that in 1998 he requested that VA perform biopsy to determine etiology but he never received the biopsy. Thereafter, he underwent biopsy at a private facility and it showed that the abnormality on his lower right leg was related to diabetes. Subsequently, he brought the treatment records to VA in 2004 and his diabetes diagnosis was confirmed. Thus, he asserted that if VA had acted on his concerns in 1998 as he requested, his diabetes diagnosis would have been made in 1998 and he would have initiated a claim in 1998 instead of waiting until 2004 to file a claim.

Despite the contentions of the appellant, the Board is constrained by the law and regulations governing the establishment of effective dates for the award of compensation. Effective dates are generally determined by the date of receipt of a claim or date entitlement arose, whichever is later and here, no exceptions to the general rule are applicable. While the Veteran states that he would have filed a claim in 1998 if VA had acted on his request to determine etiology of the right leg abnormality that led to the eventual diagnosis of diabetes mellitus, the fact remains that August 24, 2004 was the date of receipt of his claim. He does not suggest that he submitted any correspondence prior to that date that could be construed as a claim for service connection. Further, while a January 2005 VA treatment record reflects that the Veteran has diabetes mellitus "diagnosed in May 2004," there is no treatment report of record to indicate specific day or confirm a diagnosis as of May 2004.  

The claim was received more than one year after the date of separation and therefore the effective date for service connection on the day following the date of separation from service is not applicable in this case. 38 U.S.C.A. § 5110(b). An effective date prior to August 24, 2004, for the grant of service connection for diabetes mellitus is not warranted. The preponderance of the evidence is against the claim; there is no doubt to be resolved. The appeal is denied.

Increased Rating- August 24, 2004 to May 21, 2008

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

The rating for the Veteran's diabetes has been assigned pursuant to diagnostic code (DC) 7913. A 10 percent rating is assigned for diabetes manageable by restricted diet only. A 20 percent rating is assigned for diabetes requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet. A 40 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities. A 60 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated. A 100 percent rating is warranted when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. 

Under this code provision, the "regulation of activities" means "avoiding strenuous occupational and recreational activities."  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).

Note 1 to DC 7913 provides that compensable complications of diabetes are to be separately evaluated unless they are part of the criteria used to support a 100 percent rating, and that noncompensable complications are considered part of the diabetic process under DC 7913.

A January 2005 VA treatment record reflects that the Veteran took no medication for his diabetes mellitus. The examiner documented that the Veteran managed his diabetes with diet and exercise.

A June 2007 VA treatment record reflects that the Veteran took the over-the-counter supplements selenium chromium and vitamins E, C, B12, A-Z. Otherwise, he denied being prescribed any other medication through VA or at a private facility. A July 2007 VA treatment record documents that the active medications the Veteran was taking included Citalopram Hydrobromide (for depression), ascorbic acid, asprin, cyanocobalamin (vitamin B12), methylselenocysteine, chromium picolinate and Vitamin E. He denied being prescribed any other medication through VA or at a private facility. A July 2008 VA treatment record reflects that the Veteran was started on Metformin on May 21, 2008 for control of his diabetes.

Here, the evidence shows that the Veteran managed his diabetes by restricted diet (and exercise) from August 24, 2004 to May 21, 2008 (i.e., use of oral hypoglycemic agents {Metformin} was not required to control his diabetes mellitus until May 21, 2008). Thus, the Veteran is not entitled to a rating in excess of 10 percent for his diabetes mellitus for the period from August 24, 2004 to May 21, 2008.  

In a January 2010 rating decision the Veteran was separately evaluated for peripheral neuropathy of both lower extremities and peripheral neuropathy of both upper extremities associated with his diabetes (erectile dysfunction was rated with his diabetes). The Veteran did not express disagreement with the ratings separately assigned for his service-connected peripheral neuropathy of the upper and lower extremities. Accordingly, those issues are not before the Board on appeal. He has no other complication associated with his diabetes.

During the hearing the Veteran testified that he indicated to his VA doctor that his diabetes was getting worse and he was unable to control it with just diet; however, his doctor reportedly refused to prescribe medication until the Veteran insisted that he be prescribed medication to help control his diabetes. He did not dispute that he was not actually prescribed medication for control of his diabetes until May 21, 2008. 

The medical evidence documented above is more probative in determining that the signs and symptoms of his diabetes were adequately contemplated by the assigned 10 percent rating (i.e., his diabetes was managed by diet) for the period from August 24, 2004 to May 21, 2008. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). As the preponderance of the evidence is against assignment of a higher rating, the appeal is denied. 

The Board has considered whether referral for an extraschedular evaluation is warranted. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2015). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the law, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

The symptomatology and impairment caused by the Veteran's diabetes mellitus is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. From August 24, 2004 to May 21, 2008, the Veteran's diabetes mellitus is managed by a restricted diet. The degree of impairment and symptoms are included in the criteria found in the rating schedule for the diabetes mellitus. Because the schedular rating criteria are adequate to rate the diabetes mellitus, the other two steps in the analysis of extra-schedular ratings need not be reached. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 38 U.S.C.A. § 1155. " Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1. 

A comparison of the Veteran's symptoms and functional impairments resulting from his disability with the pertinent schedular criteria does not show that his service-connected diabetes mellitus at issue presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b).

The management of the Veteran's diabetes mellitus by restricted diet is specifically contemplated by the criteria discussed above, including the effect of the Veteran's diabetes mellitus on his occupation and daily life. In the absence of exceptional factors associated with the diabetes mellitus, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

The Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. Further, the Veteran is in receipt of a TDIU rating from July 15, 2009.

 
ORDER

An effective date prior to August 24, 2004 for the grant of service connection for diabetes mellitus is denied.

An initial rating in excess of 10 percent for diabetes mellitus for the period from August 24, 2004 to May 21, 2008 is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


